Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments, Remarks, and Terminal Disclaimer filed on 12/15/21 are acknowledged.
Claims 3, 8, and 15-18 were cancelled, claims 1, 5, 10, 13, and 20 were amended; and new claims 21-27 were added on 12/15/21.
Claims 1-2, 4-7, 9-14, and 19-27 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/15/21 and  02/03/22 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements. Please see the attached copies of PTO-1449.
Response to Amendments/Arguments
Claim Objection  
In light of the amendment of claim 20, the objection to this claim is withdrawn. 
Rejection of claims under 35 USC § 112(b) 
In light of the amendment of claim 20, the rejection of this claim under 35 U.S.C. 112(b) is withdrawn. 
Rejection of claims under 35 USC § 103 
Applicant amended claim 1 to recite that the tablet comprises active agent at a concentration of about 10% to about 20% by weight and to delete the pharmacokinetic parameters. Applicant’s arguments (Pages 10-20, filed 12/15/21) with respect to the rejection of claims 1-6 and 8-20 under 35 USC § 103(a) as being unpatentable over Nivorozhkin et al. (WO 2015/031410 A1); and the rejection of claim 7 under 35 USC § 103(a) as being unpatentable over Nivorozhkin et al. in view of Jans et al. (US 2009/0202634 A1) have been fully considered but are not persuasive. Applicant’s arguments are addressed in detail below following the rejections.
New claims 21-27 
New claim 21 recites ketamine. New claims 22-25 recite the pharmacokinetic parameters. New claim 26 does not recite any concentration range for the active agent. New claim 27 does not recite a core, any concentration range for the high molecular weight polyethylene oxide (PEO) or the active agent. Therefore, new claims 21-27 are included in the rejection based on Nivorozhkin et al.
Double Patenting Rejections/Terminal Disclaimer
The terminal disclaimer filed on 12/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,441,544 and 10,869,838, and any Patent granted on Application No. 17/030,705 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejections are withdrawn.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Maintained & Updated Rejections 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-6, 9-14, and 19-20 stand rejected and new claims 21-27 are also rejected under 35 U.S.C. 103 as being unpatentable over Nivorozhkin et al. (WO 2015/031410 A1).
Instant claim 1 is drawn to a method of treating a patient for treatment-resistant depression; treatment-resistant anxiety, including but not limited to DSM-V Generalized Anxiety Disorder, Social Anxiety Disorder, Panic Disorder, Post-Traumatic Stress Disorder, and/or Obsessive-Compulsive Disorder; or DSM-5 Specific Phobia comprising:
- selecting a patient in need of such treatment; and
- orally administering to the patient a tablet comprising:
(A) a core comprising:
i) a therapeutically effective amount of an active agent selected from the group consisting of ketamine, norketamine, pharmaceutically acceptable salts thereof, and combinations thereof;
ii) at least one high molecular weight polyethylene oxide (PEO) that is cured, wherein said high molecular weight PEO has an approximate molecular weight of from 
(B) a coating on said core,
wherein said tablet is crush resistant and has a breaking strength of at least about 200 N; and wherein said tablet comprises active agent at a concentration of about 10% to about 20% by weight.
Nivorozhkin et al. disclose a method of treating depression (Page 13, lines 20-21, Page 18, lines 5-8, Page 22, line 13 to Page 23, line 9, Page 23, lines 24-25, claims 1, 12, 27, and 38); and oral neuro-attenuating ketamine (NAKET) tablet formulations which ensure the steady release of a therapeutically effective concentration of ketamine from an oral tablet without neurologically toxic spikes in ketamine concentration and provide steady administration of NAKET to a subject for 24 hours or greater, for example, up to 36 hours, after a single administration event (Abstract,  Example 5, Figure 4 and claims 1-56). Nivorozhkin et al. disclose a composition comprising ketamine at 9.1% by weight and PEO (MW=2M) at 67.9% (Page 30, Table 3, Composition KTM-13). Nivorozhkin et al. disclose that a suitable dose will be in the range of 0.01 to 10 mg per kilogram body weight of the recipient per day (Page 20, lines 13-15).
Although Nivorozhkin et al. disclose a composition comprising ketamine at 9.1% by weight, Nivorozhkin et al. do not expressly disclose that the tablet comprises active agent at a concentration of about 10% to about 20% by weight, as recited in instant claim 1, or the specific pharmacokinetic parameters recited in instant claims 22-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of treating depression by 
The disclosure of 9.1% of ketamine by Nivorozhkin et al. renders obvious the lower limit of the claimed range, i.e., “about 10%” (emphasis added), since one of ordinary skill in the art would consider that “about 10%” overlaps and includes 9.1%. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Furthermore, MPEP 2144.05(I) states: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected et al. 
The claimed lower limit of “about 10%” overlaps and is close to the 9.1% disclosed by Nivorozhkin et al. Furthermore, Nivorozhkin et al. disclose that a suitable dose will be in the range of 0.01 to 10 mg per kilogram body weight of the recipient per day (Page 20, lines 13-15). Therefore, one of ordinary skill in the art would have found it obvious to modify the 9.1% of ketamine in Example 5 based on the suitability of the ketamine dose per kilogram body weight of the recipient. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claims 1, 21, 26, and 27, the limitations of the method of treating a patient for treatment-resistant depression (TRD) would have been obvious over the method of treating depression (Page 13, lines 20-21, Page 18, lines 5-8, Page 22, line 13 to Page 23, line 9, Page 23, lines 24-25, claims 1, 12, 27, and 38). The limitations of the tablet comprising a core comprising a therapeutically effective amount of an active agent selected from the group consisting of ketamine, norketamine, pharmaceutically acceptable salts thereof, and combinations thereof would have been obvious over the oral neuro-attenuating ketamine (NAKET) tablet formulations which ensure the steady release of a therapeutically effective concentration of ketamine from an oral tablet without neurologically toxic spikes in ketamine concentration and which 
Regarding instant claims 1, 26, and 27, the limitation of at least one high molecular weight polyethylene oxide (PEO) that is cured would have been obvious over the tamper resistant tablet compositions containing polyethylene oxide (PEO), e.g., MW 2,000 to 7,000 KDa (or MW 2,000,000 (Colorcon, N60K – MW - 2 M) to 7,000,000 (Colorcon, WSR-303 LEO – MW - 7 M) (Page 11, lines 24-26) wherein the tablet composition comprising PEO is further subjected to heating/annealing, e.g., extrusion conditions (Page 12, lines 1-2 and lines 28-30, Page 24, line 26 to Page 25, line 4, Example 5 – Page 29, line 21 to Page 30, line 29, Table 3, and Figure 4), as taught by Nivorozhkin et al. 
Regarding instant claims 1 and 26, the limitation of the PEO present in an amount of at least about 30% by weight of the core would have been obvious over the 67.9% of PEO (MW = 2M) in the ketamine tablet composition KTM-13; and the 67.9% of PEO (MW = 7 M) in the ketamine tablet composition KTM-14, as taught by Nivorozhkin et al. (Page 30 – Table 3). 
Regarding instant claims 1 and 26, the limitation of a coating on the core would have been obvious over the various types of enteric coating to protect the tablet from the acidic environment in the stomach and to maintain a long-term release (Page 15, lines 20-22); the coating with protective layers of inactive pharmaceutical ingredients, e.g., to ensure steady release of the drug from the matrix and avoid concentration bursts at the early release time points (Page 15, lines 23-25); as well as the film-coated 
Regarding instant claims 1 and 26, the limitation of the tablet which is crush resistant and has a breaking strength of at least about 200 N would have been obvious over the tablet composition KTM-13 containing ketamine and PEO with a molecular weight (MW) of 2,000 KDa or 2 million (2 M) and the tablet composition KTM-14 containing ketamine and PEO with a MW of 7 million (7 M), wherein the “… tablets displayed a relatively high hardness, in the range of 15-20 kP that increases upon annealing to 30-35 kP …” (Page 30, lines 13-17 and Table 3), as taught by Nivorozhkin et al. Since 1 Kilopond = 9.8066 Newtons, the hardness range of 15-20 kP taught by Nivorozhkin et al. renders obvious the recited range of a breaking strength of at least about 200 N because the upper limit of 15-20 kP taught by Nivorozhkin et al., i.e. 20 kP, is calculated to be 196.132 N (20 kP x 9.8066 N/kP), and the lower limit of the 30-35 kP range, i.e., 30 kP, is calculated to be 294.198 N (30 kP x 9.8066 N/kP), which are considered at least about 200 N. 
Regarding instant claim 1, the limitation of the tablet comprising active agent at a concentration of about 10% to about 20% by weight would have been obvious over the composition comprising ketamine at 9.1% by weight, as taught by Nivorozhkin et al. (Page 30, Table 3, Composition KTM-13). The disclosure of 9.1% renders obvious the lower limit of the claimed range, i.e., “about 10%” (emphasis added), since one of ordinary skill in the art would consider that “about 10%” overlaps and includes 9.1%. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” The et al. MPEP 2144.05(I) states: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Nivorozhkin et al. also disclose that a suitable dose will be in the range of 0.01 to 10 mg per kilogram body weight of the recipient per day (Page 20, lines 13-15). Therefore, one of ordinary skill in the art would have found it obvious to modify the 9.1% of ketamine in Example 5 based on the suitability of the ketamine dose per kilogram body weight of the recipient. 
Regarding instant claim 2, the limitation of the molecular weight of the high molecular weight PEO would have been obvious over the tablet composition containing PEO having a MW of 7,000 KDa (or MW 7,000,000 (Colorcon, WSR-303 LEO – MW - 7 M) (Page 11, lines 24-26 and Page 30 - Table 3) as taught by Nivorozhkin et al. 
Regarding instant claim 4, the limitation of the high molecular weight PEO comprising at least about 50% (by weight) of said core would have been obvious over the 67.9% of PEO (MW = 7 M) in the ketamine tablet composition KTM-14, as taught by Nivorozhkin et al. (Page 30 – Table 3). 
prima facie case of obviousness exists.” The recited range of about 30 mg is rendered obvious by the 20 mg dosage taught by Nivorozhkin et al. One of ordinary skill in the art would have found it obvious to modify the dosage of ketamine in the tablet based on the desired therapeutic efficacy and the suitable dose based on the body weight of the subject. 
Regarding instant claims 6 and 26, the limitation of the tablet cured at a temperature of about 70ºC to about 75ºC would have been obvious over the preparation of formulations containing ketamine and high molecular weight PEO which has glass transition temperatures in the range of 80-100ºC, as taught by Nivorozhkin et al. (Page 29, line 28 to Page 30, line 1 – Example 5). One of ordinary skill in the art would have found it obvious to cure the tablet at a temperature range which is in the glass transition temperature range of the high molecular weight PEO in order to anneal the tablets (Nivorozhkin et al. – Page 30, lines 2-10). 
Regarding instant claim 9, the limitation of once daily or twice-daily administration would have been obvious over the once a day and 2-times a day application, as taught by Nivorozhkin et al. (Page 15, lines 9-12). 

Regarding claims 10-12 and 22-25, the limitations of symptoms alleviated and the pharmacokinetic parameters, one of ordinary skill in the art would have been motivated to modify the single dose based on the multiple pills that are administered to a subject because Nivorozhkin et al. disclose that the neuro-attenuating ketamine achieves a combined concentration of ketamine and its metabolite norketamine in plasma in the range of 10-500 ng/ml, and maintains this concentration for duration of the release period (claims 1-13, Page 8, lines 11-13, Page 14, lines 6-17, Example 6 – Page 3, lines 1-22, and Figure 5). Furthermore, Nivorozhkin et al. disclose that the oral administration of the ketamine tablet (claims 1-56) for maximum sustained release (claim 28) wherein the release period of the neuro-attenuating ketamine is greater than 4 hours (claim 43), and a method of treating depression (Page 13, lines 20-21, Page 18, lines 5-8, Page 22, line 13 to Page 23, line 9, Page 23, lines 24-25, claims 1, 12, 27, and 38).

Regarding instant claim 27, the limitations of the process comprising steps a) – c) would have been obvious over the preparation of tablets by dry granulation with single or multiple compression of powders or granules, or by wet granulation, molding, heating/annealing, or extrusion (Page 19, lines 5-9), and the preparation of formulations containing ketamine and high molecular weight PEO which has glass transition temperatures in the range of 80-100ºC, (Page 29, line 28 to Page 30, line 1 – Example 5), as taught by Nivorozhkin et al. One of ordinary skill in the art would have found it obvious to cure the tablet at a temperature range which is in the glass transition temperature range of the high molecular weight PEO in order to anneal the tablets (Nivorozhkin et al. – Page 30, lines 2-10). 

Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Nivorozhkin et al. (WO 2015/031410 A1), as applied to claims 1-2, 4-6, 9-14, and 19-20 above, in view of Jans et al. (US 2009/0202634 A1).
Instant claim 7 is drawn to the method of claim 1 wherein the coating comprises: 
hydroxypropylmethylcellulose;
titanium dioxide; and 
polyethylene glycol.
The teaching of Nivorozhkin et al. is discussed above.

Jans et al. disclose a pharmaceutical dosage form for the controlled release of a pharmacologically active compound and the pharmaceutical dosage form being tamper-resistant (Abstract). The active compound may be ketamine (Page 28 – [0321]). The pharmaceutical dosage form may be a coated tablet ([0113]) wherein the coating formulations comprise a film forming polymer such as, for example hydroxypropyl methylcellulose (HPMC), a plasticizer such as polyethylene glycol (PEG), and an opacifier, such as, for example, titanium dioxide ([0114]). The tablets contain PEO ([0399]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of treating depression by administering an oral, extended release tablet containing a therapeutically effective amount of ketamine, such as 9.1% by weight of ketamine, 67.9% of PEO of MW 2 M and 7 M, wherein the tablet is coated, has a hardness of 196.132 N or 294.198 N, the neuro-attenuating ketamine achieves a combined concentration of ketamine and its metabolite norketamine in plasma in the range of 10-500 ng/ml, and maintains this concentration for duration of the release period, and provides extended release of ketamine including a release period of greater than 4 hours, as taught by Nivorozhkin et al., modify the single dose based on the multiple pills that are administered to a subject, also as taught by Nivorozhkin et al., and administer the ketamine tablet to a subject and achieve the desired pharmacokinetic parameters, and use the tablet coating which 
One of ordinary skill in the art would have been motivated to apply the coating taught by Jans et al. on the tablet taught by Nivorozhkin et al. because both references are drawn to tamper resistant coated tablets containing ketamine and PEO. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have had a reasonable expectation of success in producing a functional coated tablet with the coating taught by Jans et al. which is disclosed as a suitable coating formulation ([0114]). 
 Regarding instant claim 7, the limitation of the coating components would have been obvious over the coating composition containing HPMC, PEG and titanium dioxide, as taught by Jans et al. ([0114]).
Response to Arguments
Applicant’s arguments (Pages 10-20, filed 12/15/21) with respect to the rejection of claims 1-6 and 8-20 under 35 USC § 103(a) as being unpatentable over Nivorozhkin et al. (WO 2015/031410 A1); and the rejection of claim 7 under 35 USC § 103(a) as being unpatentable over Nivorozhkin et al. in view of Jans et al. (US 2009/0202634 A1) have been fully considered but are not persuasive.
Applicant argues (Page 14, filed 12/15/21) that none of the Nivorozhkin Examples has more than 9.1% drug loading and provides no motivation whatsoever to increase the drug loading beyond that in the Example 5 tablets.
This is not persuasive because Nivorozhkin et al. disclose a composition comprising ketamine at 9.1% by weight (Page 30, Table 3, Composition KTM-13). The i.e., “about 10%” (emphasis added), since one of ordinary skill in the art would consider that “about 10%” overlaps and includes 9.1%. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” 
Furthermore, MPEP 2144.05(I) states: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In the instant case, the claimed lower limit of “about 10%” is close to the 9.1% disclosed by Nivorozhkin et al. 
The claimed lower limit of “about 10%” overlaps and is close to the 9.1% disclosed by Nivorozhkin et al. Nivorozhkin et al. also disclose that a suitable dose will be in the range of 0.01 to 10 mg per kilogram body weight of the recipient per day (Page 20, lines 13-15). Therefore, one of ordinary skill in the art would have found it obvious to modify the 9.1% of ketamine in Example 5 based on the suitability of the ketamine dose per kilogram body weight of the recipient. 
Applicant argues (Page 14, filed 12/15/21) that amongst the advantages of using high drug loading, as claimed, is a reduction of pill burden, and points to Fields et al. for advantages including reducing/avoiding choking hazard risk. Applicant argues that dose independent dissolution of the claimed dosage form can be achieved, and the release profile is advantageous in terms of management of treatment-resistant depression symptoms, while not triggering unwanted dissociative side effects. Applicant argues (Pages 11-15, filed 12/15/21) that the claimed formulation displays an unexpected benefit of improved dissolution and points to the Shi Declaration and the Glue Declaration. 
Applicant’s arguments, the Fields et al. reference, as well as the Shi Declaration and the Glue Declaration have been fully considered but are not persuasive because the unexpected results are based on a specific weight percentage ketamine in the pharmaceutical tablet. However, instant claims recite the active agent concentration of about 10% to about 20% by weight. As discussed above, Nivorozhkin et al. disclose a composition comprising ketamine at 9.1% by weight (Page 30, Table 3, Composition KTM-13). The disclosure of 9.1% by Nivorozhkin et al. renders obvious the lower limit of the claimed range, i.e., “about 10%” (emphasis added), since one of ordinary skill in the art would consider that “about 10%” overlaps, includes, and is close to 9.1%. As such, the evidence is not commensurate in scope with the claimed invention. Please see MPEP 2145. Furthermore, MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.””
Therefore, the obviousness rejections of record are maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615